DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 11/09/2021 has been entered. Claims 1-20 are pending in the Application.

Response to Arguments
Applicant's arguments filed 11/09/2021 with respect to the prior arts rejection of claims 1, 8 and 15 have been fully considered but they are not persuasive.
Regarding claims 1, 8 and 15, Applicant argues that the cited art Alper fail to teach the newly amended limitation. Applicant submits that Alper’s object key (index 210) may correspond to multiple different sets of data stored on multiple respective resources thus does not “correspond to only one single value to be stored on the drive” (see argument page 10-11). The Examiner respectfully disagrees. Alper explicitly disclose the object key (index 210) is correspondence with a content ID of data to be stored on the resource drive (see para 0023, a data identifier may be used. For example, if a client device wants to store (or retrieve) content having a unique content ID, the content ID may be used as the input for the hash function e.g. the key is corresponding to a content ID to be stored on the resource drive). Further, contrary to the Applicant’s submission, the content ID is described as unique thus represent only one single value to be stored on the resource drive. Therefore, Alper does disclose the limitation as claimed.
Based on the reasoning above, the rejection should be maintained.

Applicant’s arguments with respect to dependent claims 7, 14, and 20 have been considered but are moot upon a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Alper as 
Regarding claims 7, 14 and 20, Applicant argues that the cited arts fail to teach the newly amended limitation “assigning one or more other IO requests to one or more respective cores of the processor, based on the one or more cores having a smallest physical distance to a corresponding memory.” However, the newly cited art Sohilin teaches assigning latency sensitive request to one or more respective cores based on the one or more cores having a smallest physical distance to a corresponding memory (see para 0027, A latency-bound thread may include requirements to minimize (or reduce) data access time for a particular thread, minimize (or reduce) cost of data access, minimize (or reduce) a transmission distance between the core executing the thread and a memory controller). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the processor and request assignment of Alper and Armangau and further incorporate prioritizing the core having a smallest physical distance to a memory. The motivation for doing so is to reduce the latency due to the close proximity between the core and the memory as taught by Alper (see para 0043, improve execution time of the threads and may reduce latency due to the close proximity between the core and the first memory controller).
Accordingly, the rejection has been updated to address the newly amended limitation above. Please see below for the detailed rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alper et al US publication US 20210021524.

Regarding claim 1, Alper teaches a method of packet processing (see figure 4), the method comprising: 
5receiving an input/output (I0) request from a host (step 410, see para 0033, At S410 a request is received from a device e.g. a host, such as device 110 of FIG. 1 above, to access a networked resource. The networked resource may be for example, network accessible storage (NAS) devices e.g. a drive); 
selecting a drive corresponding to the I0 request using a hashing algorithm (steps 420-430, see para 0035, see para 0034-0035, At S420 a hash result is generated based on the request. The hash result may be generated by supplying to a hash function… at S430 a lookup is performed to determine which resource is to be allocated to the device… and selecting the resource that is first in the sorted table based on the hash result) based on an object key of a key value pair corresponding to the IO request (see figure 2, hash function 220 is based on key-value pair including an object key 210, see para 0028, a hash function which has as an input an identifier from the identifier column); and 
establishing a connection between the host and the drive (step 440, see para 0036, At S440 a connection is initiated between the resource and the device).
wherein the object key has a one-to-one correspondence with a value to be stored on the drive, the value being of the key-value pair (see para 0023, a data identifier may be used. For example, if a client device wants to store (or retrieve) content having a unique content ID, the content ID may be used as the input for the hash function e.g. the key is corresponding to a content ID to be stored on the resource drive).

see para 0016, method and system for load balancing using a rendezvous hashing load balancer, also see para 0028, a hash function which has as an input an identifier from the identifier column, and a resource identifier of a networked computational resource e.g. a drive ID).

Regarding claim 3, Alper further teaches receiving the I0 request from the host comprises receiving the I0 request at a network-processing module associated with a processor for establishing the connection (see figure 5 and para 0037-0038, FIG. 5 is a schematic illustration of a load balancer system 130… the processor 510 may be coupled to a network interface controller (NIC) 530, which provides network connectivity to the load balancer system 130. The NIC 530 may provide an interface to connect with one or more client devices e.g. a network processing module for receiving the request).

Regarding claim 4, Alper further teaches forwarding the I0 request from the network-processing module associated with the processor to a drive-processing module associated with the processor that is configured to select the drive corresponding to the I0 request using the hashing algorithm (hashing function of processor 510, see step 420 and para 0034, At S420 a hash result is generated based on the request. The hash result may be generated by supplying to a hash function e.g. it is clear that the request from the interface of the NIC is forwarded to the hashing function of the processor to generate selection using the hashing algorithm).

Regarding claims 15-18, please refer to the rejection of claims 1-4 since the claimed subject matter is substantially similar. Additionally, Alper further teaches a non-transitory computer readable see para 0038, The processor 510 and/or the memory 520 may also include machine-readable media for storing software). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alper as applied to claims above, and further in view of Futral US Patent No. 6,615,282.

Regarding claim 5, Alper teaches all the features with respect to claim 4 as outlined above.
Alper further teaches using a transmission control protocol by the drive-processing module for processing data corresponding to the I0 request (see para 0028, A resource identifier may be a network address, virtual address, MAC address, name selected from a namespace, TCP/IP address e.g. using TCP (transmission control protocol) for processing data).
But, Alper fails to teach using a remote direct memory 20access protocol by the network-processing module for processing the I0 request.
However, Futral teaches a network processing module using a remote direct memory 20access protocol for processing the I0 request (see figure 4 shown handling of I/O request using RDMA, see col 3 ln 52-55, the example embodiment of the invention sets forth a data transfer where there is a channel-based switched fabric interconnect supporting remote direct memory access (RDMA)).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the network processing of Alper and incorporate RDMA protocol.
The motivation for doing is to provide a more efficient data transfer by supporting a direct memory access protocol.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alper as applied to claims above, and further in view of Gissin et al US publication US 20200065264.

Regarding claim 6, Alper teaches all the features with respect to claim 3 as outlined above.
Alper further teaches forwarding the IO request using a queue (buffer) in a memory (see para 0037, Memory 520 may further include memory portion 524 containing one or more requests for accessing resources coupled with the system 130, the requests received from client devices, such as device 110. In an embodiment the one or more requests may be stored in a queue in the memory portion 524).
But, Alper fails to teach forwarding the I0 request using an atomic 25ring buffer.
However, Gissin teaches using an atomic ring buffer to forward IO request (see para 0004, The I/O submission queue is a ring buffer used for storing one or more data operation requests to be executed by the controller, also see para 0144, in this embodiment of this application, the SQE is sent to the NVMe controller in a push manner, and a doorbell mechanism is cancelled. Therefore, there is no need to perform all operations in the range of the lock operations e.g. the submission queue SQE is atomic).

The motivation for doing so is to reduce the data processing duration by simplifying queue lock operation.

Regarding claim 19, please refer to the rejection of claim 6 since the claimed subject matter is substantially similar.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alper as applied to claims above, and further in view of Armangau et al US publication US 20200349079 and in view of Solihin US publication US 20160253212.

Regarding claim 7, Alper teaches all the features with respect to claim 3 as outlined above.
But, Alper fails to teach assigning one or more other I0 requests to one or more respective cores of the processor to balance one or more connections between one or more hosts and one or 5more drives, and to balance a loading of the cores of the processor.
 However, Armangau teaches assigning one or more other I0 requests to one or more respective cores of the processor to balance one or more connections between one or more hosts and one or 5more drives, and to balance a loading of the cores of the processor (see figure 1, 3 and para 0020, the I/O request distribution component 42 dynamically selects the cores 30 for processing the I/O requests 40 as they are received… The cores 30 may be prioritized in some dynamic manner, such as "round robin" for example, to promote full utilization and load balancing).

The motivation for doing so is to improve performance by multi-core parallel computing and load balancing.
The combination of Alper and Armangau fails to teach assigning request to one or more respective cores based on the one or more cores having a smallest physical distance to a corresponding memory.
However, Solihin teaches assigning latency sensitive request to one or more respective cores based on the one or more cores having a smallest physical distance to a corresponding memory (see para 0027, operating system 104 may assign threads 190 to be executed in one or more cores in response to a determination that the thread is latency-bound and may benefit from a latency-sensitive protocol. A latency-bound thread may include requirements to minimize (or reduce) data access time for a particular thread, minimize (or reduce) cost of data access, minimize (or reduce) a transmission distance between the core executing the thread and a memory controller).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the processor and request assignment of Alper and Armangau and further incorporate prioritizing the core having a smallest physical distance to a memory.
The motivation for doing so is to reduce the latency due to the close proximity between the core and the memory as taught by Alper (see para 0043, improve execution time of the threads and may reduce latency due to the close proximity between the core and the first memory controller). 

.

Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alper et al US publication US 20210021524, in view of Armangau et al US publication US 20200349079.

Regarding claim 8, Alper teaches a system for packet processing (see figure 1 and 5), the system comprising a processor, and a drive-processing module (processor 510 and hash function of the processor 510), wherein: 
The processor is configured to receive an input/output (I0) request from a host (see para 0033, At S410 a request is received from a device e.g. a host, such as device 110 of FIG. 1 above, to access a networked resource. The networked resource may be for example, network accessible storage (NAS) devices e.g. a drive); 
the drive-processing module is configured to select a drive corresponding to the I0 10request using a hashing algorithm (see para 0034-0035, At S420 a hash result is generated based on the request. The hash result may be generated by supplying to a hash function… at S430 a lookup is performed to determine which resource is to be allocated to the device… and selecting the resource that is first in the sorted table based on the hash result) based on an object key of a key value pair corresponding to the IO request (see figure 2, hash function 220 is based on key-value pair including an object key 210, see para 0028, a hash function which has as an input an identifier from the identifier column); and
the processor is configured to establish a connection between the host and the drive (step 440, see para 0036, At S440 a connection is initiated between the resource and the device).
wherein the object key has a one-to-one correspondence with a value to be stored on the drive, the value being of the key-value pair (see para 0023, a data identifier may be used. For example, if a client device wants to store (or retrieve) content having a unique content ID, the content ID may be used as the input for the hash function e.g. the key is corresponding to a content ID to be stored on the resource drive).
But, Alper fails to teach the processor comprising a plurality of cores and one of the cores is configured to receive the IO request.
However, Armangau teaches a multi-core processor and I/O request distribution for each of the cores (see figure 1, 3 and para 0020, the I/O request distribution component 42 dynamically selects the cores 30 for processing the I/O requests 40 as they are received… The cores 30 may be prioritized in some dynamic manner… to promote full utilization and load balancing).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the processor of Alper and incorporate using a multi-core processor and IO request distribution to each core.
The motivation for doing so is to improve performance by multi-core parallel computing and load balancing. 

Regarding claim 9, Alper further teaches the hashing algorithm that is used is a 10Rendezvous hashing algorithm based on a drive ID of the drive (see para 0016, method and system for load balancing using a rendezvous hashing load balancer, also see para 0028, a hash function which has as an input an identifier from the identifier column, and a resource identifier of a networked computational resource).

Regarding claim 10, Alper further teaches a network-processing module, wherein the one of the cores is configured to receive the I0 request from the host by receiving the I0 request at the network-processing module for establishing the connection (see figure 5 and para 0037-0038, FIG. 5 is a schematic illustration of a load balancer system 130… the processor 510 may be coupled to a network interface controller (NIC) 530, which provides network connectivity to the load balancer system 130. The NIC 530 may provide an interface to connect with one or more client devices e.g. a network processing module for receiving the request).

Regarding claim 11, Alper further teaches the network-processing module is configured to forward the I0 request to the drive-processing module, which is further configured to select the drive corresponding to the I0 request using the hashing algorithm (see step 420 and para 0034, At S420 a hash result is generated based on the request. The hash result may be generated by supplying to a hash function e.g. it is clear that the request from the interface of the NIC is forwarded to the hashing function of the processor to generate selection using the hashing algorithm).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alper and Armangau as applied to claims above, and further in view of Solihin US publication US 20160253212.

Regarding claim 14, the combination of Alper and Armangau teaches all the features with respect to claim 10 as outlined above. 
The combination of Alper and Armangau fails to teach assigning request to one or more respective cores based on the one or more cores having a smallest physical distance to a corresponding memory.
However, Solihin teaches assigning latency sensitive request to one or more respective cores based on the one or more cores having a smallest physical distance to a corresponding memory (see para 0027, see para 0027, operating system 104 may assign threads 190 to be executed in one or more cores in response to a determination that the thread is latency-bound and may benefit from a latency-sensitive protocol. A latency-bound thread may include requirements to minimize (or reduce) data access time for a particular thread, minimize (or reduce) cost of data access, minimize (or reduce) a transmission distance between the core executing the thread and a memory controller).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the processor and request assignment of Alper and Armangau and further incorporate prioritizing the core having a smallest physical distance to a memory.
The motivation for doing so is to reduce the latency due to the close proximity between the core and the memory as taught by Alper (see para 0043, improve execution time of the threads and may reduce latency due to the close proximity between the core and the first memory controller). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alper and Armangau as applied to claims above, and further in view of Futral US Patent No. 6,615,282.

Regarding claim 12, the combination of Alper and Armangau teaches all the features with respect to claim 4 as outlined above.
Alper further teaches using a transmission control protocol by the drive-processing module for processing data corresponding to the I0 request (see para 0028, A resource identifier may be a network address, virtual address, MAC address, name selected from a namespace, TCP/IP address e.g. using TCP (transmission control protocol) for processing data).
But, the combination of Alper and Armangau fails to teach using a remote direct memory 20access protocol by the network-processing module for processing the I0 request.
see figure 4 shown handling of I/O request using RDMA, see col 3 ln 52-55, the example embodiment of the invention sets forth a data transfer where there is a channel-based switched fabric interconnect supporting remote direct memory access (RDMA)).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the network processing of Alper and incorporate RDMA protocol.
The motivation for doing is to provide a more efficient data transfer by supporting a direct memory access protocol.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alper and Armangau as applied to claims above, and further in view of Gissin et al US publication US 20200065264.

Regarding claim 13, the combination of Alper and Armangau teaches all the features with respect to claim 3 as outlined above.
Alper further teaches forwarding the IO request using a queue (buffer) in a memory (see para 0037, Memory 520 may further include memory portion 524 containing one or more requests for accessing resources coupled with the system 130, the requests received from client devices, such as device 110. In an embodiment the one or more requests may be stored in a queue in the memory portion 524).
But, the combination of Alper and Armangau fails to teach forwarding the I0 request using an atomic 25ring buffer.
see para 0004, The I/O submission queue is a ring buffer used for storing one or more data operation requests to be executed by the controller, also see para 0144, in this embodiment of this application, the SQE is sent to the NVMe controller in a push manner, and a doorbell mechanism is cancelled. Therefore, there is no need to perform all operations in the range of the lock operations e.g. the submission queue SQE is atomic).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the request queue of Alper and further incorporate an atomic ring buffer.
The motivation for doing so is to reduce the data processing duration by simplifying queue lock operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Examiner, Art Unit 2184